DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/01/2021, has been received and made of record.  In response to the most recent Office Action, dated 09/01/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-10, and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a sensing area including a first sensing area and a second sensing area positioned outwardly therefrom in an edge portion; first sensor electrodes disposed in the first sensing area; and second sensor electrodes disposed in the second sensing area, the second sensor electrodes being configured to be separately activated from the first sensor electrodes, wherein the first sensor electrodes are drivable to detect a touch input generated in the first sensing area in a first mode and the second sensor electrodes are drivable to detect a touch input generated in the second sensing area in a second mode, wherein the first sensor electrodes comprise first electrodes and second electrodes disposed in the first sensing area, wherein the second sensor electrodes comprise third electrodes and fourth electrodes disposed in the second sensing area, wherein the sensing area has a generally circular shape, wherein the first sensing area comprises a concentric area having a radius smaller than a radius of the sensing area having the generally circular shape, wherein the second sensing area comprises an annular area surrounding the first sensing area, wherein first sensing nodes are formed in the first sensing area by the first electrodes and the second electrodes adjacent to each other, wherein second sensing nodes are formed in the second sensing area by the third electrodes and the fourth electrodes adjacent to each other, and wherein as a radius of concentric circles forming circumferences of the first sensing nodes and the second sensing nodes increases, the annular area is divided into a larger number of the first sensing nodes or the second sensing nodes, so that the first and second sensing nodes have substantially a same area, and a capacitance formed in the first and second sensing nodes becomes substantially uniform”.

Claims 2, 4-10, 13-19, and 21-28 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622